Citation Nr: 0704083	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  02-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc and joint disease of the lumbar spine with 
bilateral sacroiliac sclerosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to August 
1987.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In July 2002, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  In 
March 2005, the Board remanded the veteran's appeal for 
further evidentiary development.  


FINDINGS OF FACT

1.  The appellant's degenerative disc and joint disease of 
the lumbar spine with bilateral sacroiliac sclerosis has been 
manifested by pronounced intervertebral disc syndrome. 

2.  Unfavorable ankylosis of the entire spine is not shown.  

3.  The veteran's right knee disorder is not manifested by 
flexion limited to 45 degrees and extension limited to 10 
degrees even taking into account her complaints of pain.

4.  The veteran's left knee disorder is not manifested by 
flexion limited to 45 degrees and extension limited to 10 
degrees even taking into account her complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for degenerative 
disc and joint disease of the lumbar spine with bilateral 
sacroiliac sclerosis are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289 (2003); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, 
Diagnostic Codes 5242, 5243 (2006).

2.  The veteran has not met the criteria for a rating in 
excess of 10 percent for her right knee disorder.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 
5261 (2006).

3.  The veteran has not met the criteria for a rating in 
excess of 10 percent for her left knee disorder.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2001, prior 
to the appealed from rating decision, along with the 
correspondence provided in March 2005 and July 2005 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a effective dates for the disabilities on appeal.  
Thereafter, the claims were readjudicated in the January 2006 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims and any question as to the appropriate 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
appellant reported that she received all of her treatment at 
the Seattle/Puget Sound VA Medical Center and VA has obtained 
and associated these records with the claim's files.  The 
record also includes the appellant's treatment records from 
David T. Earl, M.D., Michael Clark, D.C., and Samaritan 
Healthcare.  The appellant has also been afforded VA 
examinations to ascertain the severity of her service 
connected disabilities in October 2000 and August 2005.  
There is no pertinent evidence which is not currently part of 
the claim's files.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of her claim and adjudication of this appeal 
may go forward.

The Claims

The veteran contends that her low back disorder and knee 
disorders include increased adverse symptomatology that 
warrants the assignment of increased ratings.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2006), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

The Low Back Disorder

Most recently, a March 2001 decision rated the degenerative 
disc and joint disease of the lumbar spine with bilateral 
sacroiliac sclerosis as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (intervertebral disc syndrome).  

Since the appellant filed her claim for an increased rating 
in September 2000, there have been a number of changes in the 
criteria for rating musculoskeletal disabilities under 
38 C.F.R. § 4.71a.  The new criteria for rating 
intervertebral disc syndrome became effective September 23, 
2002.  See 67 Fed. Reg. 54349 (Aug, 22, 2002).  Further, 
additional regulatory changes for rating all other back 
disorders became effective September 26, 2003, but these did 
not change the way intervertebral disc syndrome was rated, 
except for renumbering Diagnostic Code 5293 as Diagnostic 
Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 
Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in 
the Federal Register publication of August 27, 2003.  

The statement of the case issued in December 2001 along with 
the supplemental statements of the case issued in January 
2006 notified the appellant of the old and new rating 
criteria for rating low back disorders.  Accordingly, 
adjudication of her claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, while VA may consider the old 
criteria for rating an intervertebral disc syndrome for the 
entire period during which the appeal has been pending, it 
may only consider the new criteria when rating an 
intervertebral disc syndrome from September 23, 2002.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Likewise, while 
VA may consider the old criteria for rating all other back 
disorders for the entire period during which the appeal has 
been pending, it may only consider the new criteria for 
rating all other back disorders from September 26, 2003.  Id.

The Facts

Treatment records show the veteran's complaints and/or 
treatment for low back pain, along with reduced motion, 
radiating pain to the lower extremities, reduced reflexes, 
and/or numbness and paresthesias.  See treatment records from 
Dr. Clark dated from January 2001 to May 2001 and VA 
treatment records dated from March 2001 to July 2005; 
lumbosacral spine x-rays dated in January 2001, January 2002, 
May 2003 and April 2005; lumbosacral spine computerized 
tomography (CT) dated in April 2005; and letters from Dr. 
Earl dated in May and July 2000.

As to the severity of her low back disorder, VA treatment 
records show her being treated with narcotics and ant-
inflammatory medications including morphine.  VA treatment 
records dated from October 2000 to July 2005.  They also show 
her receiving a number of nerve blocks.  Id.  Likewise, the 
May and July 2000 letters from Dr. Earl reported that 
medications were only minimally successful in treating her 
low back pain but she obtained some relief from using a TENS 
unit.  A July 2005 VA treatment record also reports that she 
uses a walker.  

However, the August 2003 electromyography (EMG) was normal.  
Likewise, the June 2003 magnetic resonance imaging evaluation 
(MRI) did not reveal any problems except for her degenerative 
disc disease.

At the October 2000 VA examination, she complained of chronic 
low back pain that was aggravated by sitting more than ten 
minutes.  She also reported that she treated her back with a 
number of medications and a TENS unit.  On examination, the 
range of motion of the veteran's lumbar spine was as follows: 
forward flexion to 100 degrees; backward extension to 10 
degrees; left and right lateral flexion to 30 degrees; right 
rotation to 60 degrees; and left rotation to 50 degrees.  The 
veteran reported experiencing pain during the motion studies.  
The veteran had low back pain with getting out of a chair 
after sitting for twenty minutes as well as mild low back 
pain with walking.  Her lumbar spine was tender with muscle 
spasms.  Straight leg raising was negative.  And, her 
neurovascular examination was normal.

At the August 2005 VA examination, the veteran complained of 
daily "excruciating and burning [low back] pain" with 
radiculopathy going down both legs.  Her radiculopathy was 
caused by walking for more than five minutes and by sitting 
for more than twenty minutes.  Her walking was limited to 
less than a block.  She denied having any flare-ups - she 
just has constant pain.  She also reported that she misses 
five to six days of work per month due to her low back 
disorder and, in the last year, she had had numerous 
incapacitating episodes.  On examination, the range of motion 
of the veteran's lumbar spine was as follows: forward flexion 
to 20 degrees; backward extension to 0 degrees; left and 
right lateral flexion to 5 degrees; and right and left 
rotation to 10 degrees.  Her back was tender but she did not 
have muscle spasms.  It was opined that the veteran had 
discomfort at rest and becomes very uncomfortable with 
maximum range of motion.  It was also opined that repetitive 
range of motion testing increased the pain without decreasing 
the range of motion further.  It was thereafter opined that 
"[r]ange of motion was limited primarily by pain, however, 
there is also evidence of fatigue, weakness, and lack of 
endurance following repetitive use."  Motor and sensory 
examinations were normal.  Reflexes in the lower extremities 
were 1+ and equal.  Gait was abnormal, in part, due to her 
back pain.  And, August 2005 x-rays showed no changes since 
May 2003 with multilevel lumbar spine degenerative disc 
disease.  

Intervertebral Disc Syndrome-The Old Criteria

Given the chronicity and extent of the symptoms experienced 
by the veteran, the Board concludes that the service-
connected low back disability is more appropriately 
pronounced in degree and thus warrants a 60 percent 
evaluation under the former Daignostic Code 5293. 

The medical records generated since the appeal has been 
pending record complaints and/or treatment for low back pain, 
along with reduced motion, radiating pain to the lower 
extremities, reduced reflexes, and/or numbness and 
paresthesias.  Moreover, the October 2000 VA examiner found 
muscle spasms and the August 2005 VA examiner opined that she 
had discomfort at rest, became very uncomfortable with 
maximum range of motion, her back was tender, and her gait 
was abnormal, in part, due to her back pain.

On the August 2005 VA examination, severe limitation of 
motion of the lumbar spine and other findings consistent with 
the veteran's complaints of chronic pain were evident. Given 
these facts, the Board finds that the appellant's adverse 
symptomatology does equate to persistent symptoms with little 
intermittent relief during the time her appeal has been 
pending.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Therefore, when considering functional limitations due to 
pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, 
the Board finds that the appellant's functional losses 
equates to a disability contemplated by the 60 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Ankylosis of the entire spine such as to warrant an 
evaluation of 100 percent is not demonstrated by the record. 
See 38 C.F.R. § 4.71a (2006). 

The Knees

Most recently, the March 2001 rating decision confirmed and 
continued the 10 percent rating for the veteran's right and 
left knee chondromalacia of the patella under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014 (osteomalacia).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, the veteran's 
disability is rated based on limitation of motion of the 
affected parts like arthritis which in this case is her 
knees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to Diagnostic Codes 5260 and 5261, a review of the VA and 
private treatment records, including the results from the 
veteran's October 2000 and August 2005 VA examinations, show 
that right and left knee range of motion, at its worst, was 0 
to 90 degrees.  (Full range of motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006)).  

Therefore, because neither right nor left knee flexion is 
limited to 30 degrees and extension is not limited to 15 
degrees, an increased rating is not warranted based on 
objective clinical findings showing decreased range of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Likewise, because neither right nor left knee flexion is 
limited to 45 degrees and extension is not limited to 10 
degrees, separate compensable ratings are also not warranted 
under these same Diagnostic Codes.  Id; VAOPGCPREC 09-04.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses she experiences 
in her right and left knee equates to the criteria for a 20 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, or separate compensable ratings under 
these same Diagnostic Codes.  

Specifically, the veteran complained to the October 2000 
and/or August 2005 VA examiner of daily knee pain with 
occasional giving way and swelling as well as increased pain 
with going up and down stairs.  It was also reported that her 
walking was limited to one block.  Moreover, when examined by 
VA in October 2000 she had joint line tenderness bilaterally 
and, at her August 2005 VA examination, it was reported that 
she walked slowly due to pain, she came to the examination 
with crutches and, on examination, her knees were tender and 
had crepitus.  It was also opined that "[r]ange of motion 
was limited primarily by pain, however, there is also 
evidence of fatigue, weakness, and lack of endurance 
following repetitive use."  

However, both examinations were negative for effusion, at the 
August 2005 VA examination she denied having problems with 
flare-ups, and the August 2005 VA examiner opined that while 
repetitive range of motion testing increased the pain, it did 
so without decreasing motion.  Furthermore, painful pathology 
was not objectively confirmed at either examination by such 
signs as disuse atrophy.  X-rays of the right knee showed 
early osteoarthritis at the patellofemoral joint space. X-
rays of the left knee were unremarkable.

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for a 20 
percent rating under either 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca.  

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that her low back disorder and/or 
knee disorders interfere with her maintaining employment, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1) 
(2006).  Although the veteran has described her problems as 
so bad that she has difficulty maintaining employment and VA 
treatment records document the fact that she sought treatment 
at emergency rooms in January 2001 and June 2003 because of 
low back pain, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
any of her service connected disabilities, acting alone, has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  As of August 2005, the veteran 
was employed full-time.

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and her representative's written 
statements to the RO, the claimant's statements to her VA 
examiners, or her personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's and her representative's 
statements addressing the severity of these disorders are not 
probative evidence as to the issues on appeal.

Finally, the Board has resolved the benefit of the doubt to 
the extent indicated. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to a rating of 60 percent for degenerative disc 
and joint disease of the lumbar spine with bilateral 
sacroiliac sclerosis is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an increased disability rating for 
chondromalacia of the right knee disorder is denied.

Entitlement to an increased disability rating for 
chondromalacia of the left knee disorder is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


